Citation Nr: 1201131	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2011, and a rating higher than 70 percent since.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1964 to January 1967. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from April 18, 2003, the date of receipt of his claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In May 2006, during the pendency of his appeal, the RO increased the rating for his PTSD to 50 percent with the same retroactive effective date of April 18, 2003.  He subsequently perfected his appeal in July 2006, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board issued a decision in January 2009 denying an initial rating higher than 50 percent for the PTSD, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC). 

In an April 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in compliance with directives specified. 

As justification for vacating the Board's prior decision, the Court-granted joint motion cited the Board's failure to provide sufficient reasons and bases regarding certain findings and pieces of evidence - including especially concerning the Veteran's VA compensation examinations in June 2006 (that examination actually was in April 2006) and September 2003. 

In November 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, primarily to have the Veteran reexamined to reassess the severity of his PTSD.

The Veteran had this additional VA compensation examination on February 3, 2011, and, after considering the results, the AMC issued a decision in October 2011 again increasing the rating for the PTSD - this time to 70 percent as of February 3, 2011, the date of that VA compensation examination.

So the issue now concerns whether the Veteran was entitled to an initial rating higher than 50 percent for his PTSD prior to February 3, 2011, and whether he has been entitled to a rating higher than 70 percent since.


FINDINGS OF FACT

1.  Prior to February 3, 2011, the Veteran's PTSD caused flashbacks, anxiety, nightmares, sleep impairment, hypervigilance, intrusive thoughts, depressed mood and some social isolation; he did not, however, experience or have such symptoms as continuous panic or depression affecting his ability to function independently, spatial disorientation, obsessional rituals, or neglect of appearance or personal hygiene.  

2.  Since February 3, 2011, his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as inappropriate behavior, fair impulse control, persistent and intrusive thoughts, recurrent distressing dream, sleep impairment, feeling of detachment, estrangement, difficulty concentrating, irritability, social isolation, and avoidance of war-related subjects, places or people; but without evidence of obsessional rituals, illogical, obscure, or irrelevant speech; near continuous panic; or spatial disorientation.  



CONCLUSIONS OF LAW

1.  For the initial period at issue prior to February 3, 2011, the criteria are not met for a rating higher than 50 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  Since February 3, 2011, it also is not shown that the PTSD has been more than 70-percent disabling.  Id.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


In this case, a letter satisfying these notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2003.  The letter informed him of the evidence required to substantiate his initial, underlying claim for service connection (keeping in mind his claim arose in that context), since granted, as well as apprised him of his and VA's respective responsibilities in obtaining supporting evidence.  When, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in January 2005 (also supplemental SOCs (SSOCs) in May 2006 and October 2011) discussing this "downstream" element of his claim, citing the applicable statutes and regulations, and explaining why the PTSD initially was rated as 30-percent disabling, then as 50-percent disabling, and most recently as 70-percent disabling.  Moreover, VA also has complied with the Court's holding in Dingess by in any event also apprising him in a March 2006 letter of the "downstream" disability rating and effective date elements of his claim.  And since providing that additional Dingess notice in March 2006, the RO and AMC have gone back and readjudicated his claim in the May 2006 and October 2011 SSOCs - including considering any additional evidence received in response to that additional notice.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private medical records, VA outpatient records, and the reports of his VA compensation examinations.  The Board's November 2010 remand of this claim was to obtain additional records and to have him undergo another VA compensation examination.  The reports of the examinations, and this other evidence of record, contain the findings needed to properly adjudicate his claim for higher ratings for his PTSD in terms of assessing its severity.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  So there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, including in this regard, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) and (c)(3).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to his claim.


II.  General Criteria for Rating Mental Disorders such as PTSD

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (employing this practice also to claims that do not involve initial ratings but, rather, established ratings).

Here, the Veteran already has what amounts to a "staged" rating since his PTSD initially was rated as 30-percent disabling prior to February 3, 2011 (specifically, as of April 18, 2003), then as 50-percent disabling as of that same date, and most recently as 70-percent disabling since his February 3, 2011 VA compensation examination.  The Board therefore need only determine whether these ratings are appropriate, which could result in increasing the rating for either or both periods.

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this are consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(1) versus (a)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in this regulation.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


According to the applicable Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.


The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But this list of examples for a particular rating is not exhaustive or all-inclusive, rather, it permits consideration of the items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

According to the DSM-IV, GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 indicate moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

III.  Whether a Rating Higher than 50 percent was Warranted for the PTSD prior to February 3, 2011

The Veteran was diagnosed with PTSD based on his combat experiences in Vietnam.  The RO issued a decision in November 2003 wherein it granted service connection for this condition and assigned an initial 30 percent disability rating.  He appealed that decision by requesting an initial disability rating higher than 30 percent.  See Fenderson, supra.  The RO increased the rating to 50 percent during the pendency of the appeal, effective retroactively to the date of receipt of his claim on April 18, 2003.  In the most recent decision in October 2011, the AMC again increased the rating - this time to 70 percent, but only as of the February 3, 2011, VA compensation examination, so not back to the date of receipt of this claim.  Hence, this appeal now concerns whether the Veteran was entitled to a rating higher than 50 percent prior to this date and, as also will be discussed in the succeeding section, whether he has been entitled to a rating higher than 70 percent since this date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, for all times at issue, unless he expressly indicates otherwise).

For reasons and bases that will be discussed, however, the Board finds that the Veteran's PTSD was not more than 50-percent disabling prior to February 3, 2011.  And his PTSD also has not been more than 70-percent disabling since this date.

In regards to his occupational or industrial impairment, during his VA examination in September 2003 the Veteran reported that he had attended one semester of college.  He was working as a manufacturing process operator at a large drug manufacturing company.  He described increasing irritability at work as well as isolation.  The examiner described him as a casually dressed and well-groomed.  His speech was of a normal rate and tone.  His thought process was logical and sequential.  He was oriented to time, place person.  His abstract ability was fair.  His judgment and insight were described as good.  


Similar findings were reported during an April 2006 VA examination.  The examiner found the Veteran to be neatly dressed and oriented to person, place and time.  The examiner also found that the Veteran's thought processes were logical and sequential.  He indicated that he had taken early retirement after 22 years on his job because he could not get along with his coworkers.

Regarding his social impairment (elicited during that initial September 2003 VA examination), the Veteran indicated he had been married once but divorced after 5 years.  He had one daughter from this union.  He stated that he maintained little contact with her.  He drank a half case of beer per week.  He denied smoking and the use of illegal substances.  During the April 2006 VA examination, he indicated there had been an improvement in his relationship with his daughter and that he had established a one-year relationship with a woman.

These VA examination reports indicate the Veteran's symptoms included social isolation, depression, loss of intimacy, estrangement from his daughter (at least initially, though this improved), sleep impairment, startle response, hyperarousal, intrusive thoughts of the war, as well as avoidant behavior.  He reported in April 2006 that he had found little pleasure in social activities and that he drank alcohol to avoid thinking about Vietnam.  

The examiner at the 2003 examination noted the Veteran's marked irritability caused some difficulty in his occupation and relationships.  That examiner cited a GAF score of 60.  He also confirmed the Veteran met the criteria for PTSD based on his reported stressors and symptoms, which had led to considerable irritability and social isolation.  These symptoms also had had a dramatic effect on his occupational and other social relational functioning.  But he appeared to be just relatively mildly impaired, functionally, in that he had difficulty relating well to others secondary to his irritability.  


The Veteran's VA outpatient treatment records from this initial period at issue show he attended individual and group therapy during 2003, 2004, 2005 and 2006.  He continued to report nightmares, intrusive thoughts and sleep disturbance.  A June 2004 evaluation assessed him with a GAF score of 65.  The report of that June 2004 evaluation stated that his mood was dysphoric and his affect apathetic, although his memory and judgment were good.  The evaluator observed no hallucinations, suicidal ideation or homicidal ideation.  A June 2005 evaluation noted neutral mood and affect and stable interval functioning.  The Veteran reported taking early retirement from his job during this period.

When considering the entire evidentiary record, including the described sleep impairment, anxiety and social isolation, the service-connected psychiatric manifestations do not reflect occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  The examination reports do not note any significant impairment in the Veteran's memory.  His thought processes were also normal.  There was no evidence of circumstantiality in his thought process, and his speech always has been within normal limits in terms of rate, rhythm and tone; his conversation has been normal as well and on topic, not illogical, obscure or irrelevant.  He always has been correctly oriented in all spheres to time, person, place and situation.  His VA evaluation and treatment records do not show he has had any problems in these regards.  He also was described usually as cooperative.

Moreover, although he reported having problems with irritability and impaired impulse control, unprovoked irritability with periods of violence was never identified.  So while there admittedly was some impairment in these respects, it is sufficiently contemplated by the disturbances in motivation and mood commensurate with a 50 percent rating - as, for example, in comparison to the higher 70 percent rating.  Further, there was no reported evidence of near continuous panic or depression affecting his ability to function.  In fact, he appeared to be able to function independently, appropriately and effectively.  There was no evidence of spatial disorientation.  He was described as oriented at the examination, rather than disoriented.  There were no reported obsessional rituals, either, and there was no reported confusion or gross impairment in his memory.  He also did not have evidence of hallucinations or delusions.  As well, there were no signs of psychosis, homicidal ideation, or suicidal ideation.

In the joint motion requesting the vacating of the Board's prior decision, it was pointed out that the Veteran's insight and judgment were considered only fair in April 2006.  But even conceding that his judgment and insight were only considered fair at that time, in reviewing the VA treatment and examination reports his insight and judgment were never considered inadequate.  To the contrary, his insight and judgment were described as good in 2003.  His concentration and cognition were intact.  He did not report problems involving routine behavior, self-care, or conversation, nor did he neglect his personal appearance or hygiene.  There was no psychomotor agitation or retardation.  His memory was not considered impaired, not limited to retention of only highly learned tasks, much less marked by memory loss for close relatives or his own occupation or name.  

The GAF scores assigned during this initial period at issue ranged from 60 to 65.  These scores, as mentioned, are not controlling or altogether dispositive of the rating that should be assigned, but nonetheless must be accounted for as they represent the assessment of trained mental health care providers.  And as already explained, according to the DSM-IV, GAF scores in this range are indicative of "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994).  At worst, a GAF score of 60 at the lower end of this spectrum indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This level of impairment is sufficiently contemplated by a 50 percent rating.  


So while the GAF scores and reported symptoms were indicative of ongoing impairment - including periods of exacerbation, the Veteran's 50 percent rating takes this into account that he experienced significant psychiatric symptoms as a result of his PTSD.  But for the reasons and bases discussed, his symptoms did not rise to the level contemplated by an even higher 70 or 100 percent rating, at least during this initial period at issue.  38 C.F.R. §§ 4.3, 4.7.

IV.  Whether a Rating Higher than 70 percent for the PTSD has been Warranted since February 3, 2011

The only medical evidence of record from this immediately succeeding period is the report of the most recent February 2011 VA compensation examination, which the Veteran had following and as a result of the Board's November 2010 remand.  During this most recent mental status evaluation he indicated that he was not receiving any treatment for his PTSD on an outpatient basis.  Nor had he been hospitalized for treatment of this psychiatric disorder.  

In regard to industrial impairment in February 2011, the evaluating VA psychologist noted the Veteran denied any educational advancement since 2006.  He was neatly groomed.  His psychomotor activity was unremarkable.  He was cooperative and his affect was appropriate.  His attention was intact.  He was able to spell the word "world" forwards and backwards.  He refused to perform serial 7's.  He was intact to person, time and place, so in all spheres.  His thought processes and content were unremarkable.  Concerning social impairment, he reported increased isolation.  He indicated that his last long-term relationship had ended in 2006.  He dated casually, but nothing long-term.  Most recently he had dated for approximately 3 months.  When asked what had ended the relationship, he replied that he is someone that nobody can get along with.  He saw his daughter occasionally, once every 2 months, in order to see his granddaughter.  He talked to his daughter once a week in her efforts to keep in touch.  He had some acquaintances, but no close or active friendships.  He enjoyed going to the gym and would converse in passing with people there.  He indicated that he would drink a beer occasionally but did not engage excessively.  He enjoyed going to the gym and horseback riding.  His mother, who he considered his top adviser, had recently died.  

The examiner observed the Veteran had inappropriate behavior but that his impulse control was fair.  He appeared easily distracted.  He tended to say what was on his mind, instantly.  Because of this, he attempted to avoid people.  In reporting his symptoms there were persistent and intrusive thoughts, recurrent distressing dream, sleep impairment, feeling of detachment, estrangement, difficulty concentrating, irritability, social isolation, and avoidance of war-related subjects, places or people.  

Although these findings are consistent with the higher 70 percent evaluation, the Board does not find manifestations that are indicative of an even higher 100 percent evaluation.  The Veteran has denied suicidal or homicidal ideation since 2006, so for the last several years.  Also, no psychotic symptoms have been noted.  His thoughts have been organized, relevant and logical.  He has been well groomed.  His speech has been normal.  There has been no evidence of paranoia or hallucination.  And while his judgment and insight have been considered as just relatively fair, the VA compensation examiner pointed out that, when evaluating the Veteran's judgment, he understood the outcome of his behavior.  Indeed, precisely because of this he tended to avoid other people because he frankly speaks his mind.  And as far as his insight, he also understands that he has a problem. 

Further, the evaluation report did not note any impairment in his memory, let alone evidence of memory loss that was so significant that he forgot the names of close relatives, his own occupation or name.  Although his behavior was noted to be inappropriate, there was no evidence of gross impairment in communication; persistent hallucinations; or persistent danger of hurting himself or others.  Regarding his admitted persistent irritability, it is not shown to have led to an inability to perform any occupational tasks.  There was no reported inability to perform activities of daily living.  He continues to be able to function independently, appropriately, and effectively.  He was well oriented, rather than disoriented.  The GAF score that was assigned by the VA psychologist was 60.  This assigned GAF score is not supportive of a rating higher than 70 percent inasmuch as it represents, at most, moderate social and occupational impairment.  In fact, this GAF score is at the extreme upper fringe of this range of impairment.  Still further, a 70 percent evaluation takes into consideration increased symptoms during periods of significant stress. 

Accordingly, the Board finds that the criteria are not met for a rating higher than 70 percent for the PTSD since the February 3, 2011 VA compensation examination.  And since it was not until that examination that there was the required evidence of this higher level of impairment (70 percent versus the initial 50 percent), this is the correct effective date for this higher rating.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (indicating that three possible effective dates may be assigned for a higher rating depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Here, the increase in disability was not shown until the February 3, 2011 VA examination, so not until after the filing of the claim.  Hence, scenario (1) applies.

The evidence is not in relative equipoise as to warrant application of the 
benefit-of-the-doubt doctrine; instead, for the reasons and bases discussed, the preponderance of the evidence is against the claim.  38 C.F.R. § 4.3.

V.  Extra-Schedular Consideration

At times when examined and evaluated, the Veteran has reported taking an "early retirement" after some 22 years with his company because of his inability to get along with his coworkers, so presumably on account of his PTSD.

The Court (CAVC) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the AMC, unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased-rating claim.  VAOPGCPREC 6-96. 

Here, the Board sees that a TDIU claim predicated on the service-connected PTSD (since this is the Veteran's only service-connected disability) already has been considered and denied in a December 2005 rating decision, which he did not separately appeal.  See 38 C.F.R. § 20.200.  At the time, he only had a 30 percent rating for his PTSD, so did not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The RO also determined, however, that he was not entitled to alternative consideration of a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

A Veteran also may receive an extra-schedular rating for a service-connected disability under 38 C.F.R. § 3.321(b)(1).  This other VA regulation indicates the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this particular case at hand, however, it cannot be said the Veteran's disability is not contemplated by the Rating Schedule.  Indeed, the type of symptoms he has complained about, and their effect on his social and occupational functioning, is contemplated in the schedular rating criteria of DC 9411.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of his disability, let alone on a frequent or recurrent basis.  And while he has reported that he took an "early retirement" due to his increasing irritability stemming from his PTSD, and resultant inability to get along with his coworkers, he has not offered any supporting evidence suggesting this disability markedly interfered with his employment, meaning above and beyond that contemplated by the 50 and 70 percent schedular ratings assigned for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, and that this is especially true when the Veteran has what are considered ratings in the higher end of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Therefore, as this case does not present such an exception or unusual disability picture as to render impractical the application of the regular schedular standards, an extra-schedular referral is unwarranted.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for an initial rating higher than 50 percent for the PTSD prior to February 3, 2011, and a rating higher 70 percent since, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


